DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second office action, final rejection on the merits.  Claims 1, 3-6, and 10, as amended, are currently pending and have been considered below. Claims 2, 7-9, and 11-13, as previously presented, are currently pending and have been considered below. 
Response to Amendment
 	This action is in response to the applicant’s arguments and amendments filed January 12th, 2021, which are in response to USPTO Office Action mailed October 14th, 2020. Applicant’s arguments and amendments have been considered with the results that follow:
Claims 1-13 remain pending.
The 101 rejection has been overcome by amendments.
The 112(b) rejection has been overcome by amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13  are rejected under 35 U.S.C. 103 as being unpatentable over Nomura (US2012/0059517; hereinafter Nomura) in view of Oishi et al. (US 2019/0375110; hereinafter Oishi).
Regarding Claim 1:
	Nomura discloses a gripping method for gripping an object using a multi-fingered hand provided with a plurality of fingers and a robot arm connected thereto (Nomura, Figure 1 and 4, Nomura discloses a method for gripping with a multi-fingered hand which is attached to a robot arm), the method comprising:  
5measuring, using a sensor, an area that contains the object, to obtain, for each position within the area, distance-indicating information that indicates a distance to the sensor (Nomura, Para. [0052-; and 
deciding positions of the plurality of fingers for gripping the object (Nomura, Figures 6A-C, Nomura discloses positions for gripping the object), by classifying the area into a measured area based on the distance-indicating information and an unmeasured area for which the distance-indicating could not be obtained (Nomura, Para. [0053], Nomura discloses during the position and orientation process, the system determines an area where an object is hidden by other objects (unmeasured area), the positions of the plurality of fingers being decided based on positions of the unmeasured area (Nomura, Para. [0057-0059], Nomura discloses the gripping state of the hand is determined during the position and orientation measurement process, in which the unmeasured and measured area was classified).  
Oishi, in the same field of endeavor of robotics, discloses wherein the unmeasured area is interpolated based on distances obtained at boundaries between the unmeasured area and the measured area (Oishi, Para. [0032], Fig. 7 and 8, Oishi discloses calculating (interpolate) an interference area (unmeasured area) based on the positions of the workpieces).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Nomura to include calculating the unmeasured area based on positions and areas of the workpieces within the environment as disclosed by Oishi in order to determine which workpieces will be easiest to pickup (i.e. least interference), and the order in which the workpieces should be picked up, (Oishi, Para. [0032]).
Regarding Claim 2:
The combination of Nomura and Oishi discloses the gripping method according to claim 1.
Nomura further discloses further comprising setting a position 15and a posture of the multi-fingered hand, wherein 
deciding positions of the plurality of fingers for gripping the object further comprises: 
determining whether any finger areas that correspond to the positions of the plurality of fingers based on the set position and posture of the multi-fingered hand include the unmeasured area (Nomura, Para. [0059-0060], Nomura discloses the gripping state determination selects which parts can be gripped by the hand and which cannot be gripped (unmeasured area)); and
20fingered hand include the unmeasured area (Nomura, Para. [0059-0060], Nomura discloses the gripping state determination selects which parts can be gripped by the hand and which cannot be gripped (unmeasured area)); and 
20fingered hand include the unmeasured area (Nomura, Para. [0059-0060], Nomura discloses the gripping state determination selects which parts can be gripped by the hand and which cannot be gripped (unmeasured area)); and 
setting a distance between the plurality of fingers so that the finger areas do not include the unmeasured area based on determining that any of the finger areas include the unmeasured area (Nomura, Para. [0059-0060], Fig. 6A-C, Nomura discloses the gripping state determination module determines the grip state (finger distance) is based on which part is picked up, which is not one of the unmeasured parts).
Regarding Claim 3:
The combination of Nomura and Oishi discloses the gripping method according to claim 1.
Nomura further discloses further comprising setting a position and a posture of the multi-fingered hand, wherein 
the unmeasured area comprises an unmeasured area between measured areas in which the plurality of fingers can move (Nomura, Para. [0055], Nomura discloses fingers of the multi-fingered hand can be inserted between two parts (unmeasured area is underneath the two parts), 
deciding positions of the plurality of fingers for gripping the object further 30comprises: 
determining whether any finger areas that correspond to the positions of the plurality of fingers based on the set position and posture of the multi- fingered hand include the unmeasured area (Nomura, Para. [0059-0060], Nomura discloses the gripping state determination selects which parts can be gripped by the hand and which cannot be gripped (unmeasured area)); 
interpolating the unmeasured area using a smaller one of two of the 26distances obtained at boundaries between the unmeasured area and the measured areas based on determining that any of the finger areas include the unmeasured area (Nomura, Para. [0055], Nomura discloses the system determines if an obstructed object (unmeasured area) is on the same plane or is not on the same plane as the target object (measured area) based on the distance between the respective parts); and 
determining a likelihood of interference with the object, based on the distance indicating information of the interpolated unmeasured area and the position and posture of the multi-fingered hand (Nomura, Para. [0059], Nomura discloses if the multi-fingered hand may grip the target object based on the position and orientation of the obstructed objects (unmeasured area)).  
Regarding Claim 4:
The combination of Nomura and Oishi discloses the gripping method according to claim 1.
Nomura further discloses wherein the unmeasured area comprises an unmeasured area between measured areas in which the plurality of 10fingers can move, 
deciding positions of the plurality of fingers for gripping the object further comprises: 
interpolating the unmeasured area between measured areas in which the plurality of fingers can move, using a larger one of two of the distances 15obtained at the boundaries between the unmeasured area and the measured areas (Nomura, Para. [0055], Nomura discloses the system determines if an obstructed object (unmeasured area) is on the same plane or is not on the same plane as the target object (measured area) based on the distance between the respective parts); and 
deciding a position and a posture of the multi-fingered hand, based on the distance-indicating information of the interpolated unmeasured area and the distance-indicating information that indicates a distance to the sensor (Nomura, Para. [0059], Nomura discloses the position and orientation of the multi-fingered hand based on the position and orientation of the obstructed objects (unmeasured area) and target object (measured area)).  
Regarding Claim 5:
The combination of Nomura and Oishi discloses the gripping method according to claim 2.
approaching the object with the set distance between the fingers by moving the multi-fingered hand (Nomura, Para. [0035-0036], Fig. 5 and 10, Nomura discloses the robot arm moves the multi-fingered hand towards the object to grip and pick the object up); and 
reducing the distance between the fingers to grip the object (Nomura, Para. [0029], Fig. 6A-C, Nomura discloses the fingers of the multi-fingered hand close (reduce distance) to grip the target object).  
Regarding Claim 6:
Nomura discloses a gripping system comprising: a multi-fingered hand provided with a plurality of fingers for gripping an object (Nomura, Figures 2A-C); 
a robot arm to which the multi-fingered hand is connected (Nomura, Figure 1); and  
30a processor configured with a program to perform operations (Nomura, Para. [0031], Nomura discloses an arm control module for controlling the operation of the robot arm) comprising: 
operation as an obtaining unit configured to obtain, from a sensor for measuring an area that contains the object, distance-indicating information that indicates a distance to the sensor for each position within the area (Nomura, Para. [0052], Nomura discloses measuring the position and orientation of the objection from the image captured by the camera); and 
operation as a deciding unit configured to decide positions of the plurality of fingers for gripping the object (Nomura, Figures 6A-C, Nomura discloses positions for gripping the object), by classifying the area into a measured area based on the distance-indicating information and unmeasured area for which the distance-indicating information cannot be obtained, (Nomura, Para. [0053], Nomura discloses during the position and orientation process, the system determines an area where an object is hidden by other objects (unmeasured area)), the positions of the plurality of fingers being 5decided based on positions of the unmeasured area (Nomura, Para. [0057-0059], Nomura .  
Oishi, in the same field of endeavor of robotics, discloses wherein the unmeasured area is interpolated based on distances obtained at boundaries between the unmeasured area and the measured area (Oishi, Para. [0032], Fig. 7 and 8, Oishi discloses calculating (interpolate) an interference area (unmeasured area) based on the positions of the workpieces).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Nomura to include calculating the unmeasured area based on positions and areas of the workpieces within the environment as disclosed by Oishi in order to determine which workpieces will be easiest to pickup (i.e. least interference), and the order in which the workpieces should be picked up, (Oishi, Para. [0032]).
Regarding Claim 7:
The combination of Nomura and Oishi discloses the gripping system according to claim 6.
Nomura further discloses wherein the processor is further configured with the program to perform operations such that operation as the deciding unit comprises operation as the deciding unit configured to decide the 10positions of the plurality of fingers so that the plurality of fingers are present in the measured area (Nomura, Figures 6A-C, Para. [0059-0060], Nomura discloses the gripping state determination module determines the positions and orientations of the multi-fingered hand and the fingers of the hand).  
Regarding Claim 8:
The combination of Nomura and Oishi discloses the gripping system according to claim 6.
Nomura further discloses determine whether any of the plurality of fingers are present in the unmeasured area (Nomura, Para. [0059-0060], Nomura discloses the gripping state determination selects which parts can be gripped by the hand and which cannot be gripped (unmeasured area)), and 
decide the positions of the plurality of fingers so that the plurality of fingers are present in the measured area based on determining that any of the plurality of 20fingers are present in the unmeasured area (Nomura, Para. [0059-0060], Fig. 6A-C, Nomura discloses the gripping state determination module determines the grip state (finger distance) is based on which part is picked up, which is not one of the unmeasured parts).  
fingers are present in the measured area based on determining that any of the plurality of fingers are present in the unmeasured area  (Nomura, Para. [0059-0060], Fig. 6A-C, Nomura discloses the gripping state determination module determines the grip state (finger distance) is based on which part is picked up, which is not one of the unmeasured parts).  
Regarding Claim 9:
The combination of Nomura and Oishi discloses the gripping system according to claim 7.
Nomura further discloses 25determine whether any of the plurality of fingers are present in the unmeasured area (Nomura, Para. [0059-0060], Nomura discloses the gripping state determination selects which parts can be gripped by the hand and which cannot be gripped (unmeasured area)), and 
decide the positions of the plurality of fingers so that the plurality of fingers are present in the measured area based on determining that any of the plurality of fingers are present in the unmeasured area (Nomura, Para. [0059-0060], Fig. 6A-C, Nomura discloses the gripping state determination module determines the grip state (finger distance) is based on which part is picked up, which is not one of the unmeasured parts).  
Regarding Claim 10:
Nomura discloses a non-transitory computer-readable storage medium storing a program for gripping an object using a multi-fingered hand provided with a plurality of fingers and a robot arm connected thereto(Nomura, Para. [0104], Nomura disclose a computer recording medium for storing a program to control the robot arm and multi-fingered hand), the program causing a computer to perform operations comprising: 
measuring, using a sensor, an area that contains the object, to obtain, for 28each position within the area, distance-indicating information that indicates a distance to the sensor (Nomura, Para. [0052], Nomura discloses measuring the position and orientation of the objection from the image captured by the camera); and 
deciding positions of the plurality of fingers for gripping the object (Nomura, Figures 6A-C, Nomura discloses positions for , by classifying the area, if the area includes a measured area for which the distance indicating information that indicates a distance to the sensor (Nomura, Para. [0052], Nomura discloses measuring the position and orientation of the objection from the image captured by the camera); and 
deciding positions of the plurality of fingers for gripping the object (Nomura, Figures 6A-C, Nomura discloses positions for gripping the object), by classifying the area into a measured area based on the distance-indicating information and an unmeasured area for which the distance-indicating information could not be obtained (Nomura, Para. [0053], Nomura discloses during the position and orientation process, the system determines an area where an object is hidden by other objects (unmeasured area)), the positions of the plurality of fingers being decided based on positions of the unmeasured area (Nomura, Para. [0057-0059], Nomura discloses the gripping state of the hand is determined during the position and orientation measurement process, in which the unmeasured and measured area was classified).  
Oishi, in the same field of endeavor of robotics, discloses wherein the unmeasured area is interpolated based on distances obtained at boundaries between the unmeasured area and the measured area (Oishi, Para. [0032], Fig. 7 and 8, Oishi discloses calculating (interpolate) an interference area (unmeasured area) based on the positions of the workpieces).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Nomura to include calculating the unmeasured area based on positions and areas of the workpieces within the environment as disclosed by Oishi in order to determine which workpieces will be easiest to pickup (i.e. least interference), and the order in which the workpieces should be picked up, (Oishi, Para. [0032]).


Regarding Claim 11:
The combination of Nomura and Oishi discloses the non-transitory computer-readable recording medium storing the program according to claim 10.
Nomura further discloses deciding positions of the plurality of fingers comprises deciding positions of the plurality of fingers so that the plurality of fingers are present in the measured area (Nomura, Figures 6A-C, Para. [0059-0060], Nomura discloses the gripping state determination module determines the positions and orientations of the multi-fingered hand and the fingers of the hand).  
Regarding Claim 12:
The combination of Nomura and Oishi discloses the non-transitory computer-readable recording medium storing the program according to claim 10.
Nomura further discloses deciding positions of the plurality of fingers further comprises: 
determining whether any of the plurality of fingers are present in the unmeasured area (Nomura, Para. [0059-0060], Nomura discloses the gripping state determination selects which parts can be gripped by the hand and which cannot be gripped (unmeasured area)); and
20unmeasured area (Nomura, Para. [0059-0060], Nomura discloses the gripping state determination selects which parts can be gripped by the hand and which cannot be gripped (unmeasured area)); and 
deciding the positions of the plurality of fingers so that the plurality of fingers are present in the measured area based on determining that any of the plurality of fingers are present in the unmeasured area (Nomura, Para. [0059-0060], Fig. 6A-C, Nomura discloses the gripping state determination module determines the grip state (finger distance) is based on which part is picked up, which is not one of the unmeasured parts).  
Regarding Claim 13:
The combination of Nomura and Oishi discloses the non-transitory computer-readable recording medium storing the program according to claim 11.
Nomura further discloses deciding positions of the plurality of fingers further comprises: 
determining whether any of the plurality of fingers are present in the unmeasured area (Nomura, Para. [0059-0060], Nomura discloses the gripping state determination selects which parts can be gripped by the hand and which cannot be gripped (unmeasured area)); and  
30deciding the positions of the plurality of fingers so that the plurality of fingers are present in the measured area based on determining that any of the plurality of fingers are present in the unmeasured area (Nomura, Para. [0059-0060], Fig. 6A-C, Nomura discloses the gripping state determination module determines the grip state (finger distance) is based on which part is picked up, which is not one of the unmeasured parts).
Response to Arguments
Applicant’s arguments with respect to claims 1, 10, and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664